DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urging member” in claim 2, line 6, and “fixing member, in claims 11-20, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2004/0007682 (“Kajitani”).
Regarding claim 1, Kajitani discloses a vacuum pressure proportional control valve comprising:
a cylinder (at least partially defined by 2) including a piston chamber (29);
a piston (15) housed in the piston chamber so that the piston makes reciprocal linear movement;
a valve seat (13);
a valve element (14) configured to contact with or separate from the valve seat according to movement of the piston;
a stopper member (32) placed in the cylinder and including a leading end portion (bottom end portion of piston 32, relative to the orientation of fig. 3, which abuts piston 15) placed inside the piston chamber, the stopper member being configured to place the vacuum pressure proportional control valve in a fully-open state (state illustrated in fig. 3) when the leading end portion contacts with the piston; and

Regarding claim 11, Kajitani discloses the stopper member (32) includes a fixing member (42 and 43) configured to fix the stopper member at any position (engagement between threaded members 42 and 43 determine the extent of downward movement of member 32).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2006/0191777 (“Glime”).
Regarding claim 1, Glime discloses a vacuum pressure proportional control valve comprising:
a cylinder (114) including a piston chamber (interior chamber of cylinder 114);
a piston (116) housed in the piston chamber so that the piston makes reciprocal linear movement;
a valve seat (210);
a valve element (204) configured to contact with or separate from the valve seat according to movement of the piston;
a stopper member (18) placed in the cylinder and including a leading end portion (bottom portion, relative to the orientation of fig. 8) placed inside the piston chamber, the stopper member being configured to place the vacuum pressure proportional control valve in a fully-open state (see paragraph [0029]) when the leading end portion contacts with the piston; and

Regarding claim 5, Glime discloses the stopper member (18) is configured to extend through the cylinder (114) in the moving direction (vertical direction, relative to the orientation of fig. 6) of the piston (116), and
the adjusting unit (20) is a screw part (threadedly engaging cover 120) provided to the stopper member and the cylinder for threaded engagement between the stopper member and the cylinder (see fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glime, as applied to claims 1 and 5 above, in view of US2008/0111095 (“Naitoh”).
Regarding claims 6 and 10, Glime discloses the invention as claimed except a part of the piston which will contact with the stopper member has a hardness equal to or higher than a hardness of the stopper member.
Naitoh teaches forming different valve parts from stainless steel (see paragraphs [0048] and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glime by configuring the piston and stopper member to be formed from stainless steel, as taught by Naitoh, to ensure proper strength and resistance to pressures.
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glime, as applied to claims 1 and 5 above, in view of US4744386 (“Frazer”).
Regarding claims 11 and 15, Glime discloses the invention as claimed except for the stopper member including a fixing member configured to fix the stopper member at any position.
Frazer teaches (see col. 5, lines 10-14) employing a fixing member (“set screw” 96) to stop rotation between threadedly engaged elements (78 and 154) to prevent rotation therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper member of Glime by employing a fixing member, which fixes the rotational position of the stopper member, as taught by Frazer, so as to prevent unwanted movement of the stopper member.
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glime and Naitoh, as applied to claims 6 and 10 above, and further in view of Frazer.
Regarding claims 16 and 20, the combination of Glime and Naitoh discloses the invention as claimed except for the stopper member including a fixing member configured to fix the stopper member at any position.
Frazer teaches (see col. 5, lines 10-14) employing a fixing member (“set screw” 96) to stop rotation between threadedly engaged elements (78 and 154) to prevent rotation therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined invention of Glime and Naitoh by employing a fixing member, which fixes the rotational position of the stopper member, as taught by Frazer, so as to prevent unwanted movement of the stopper member.
Allowable Subject Matter
Claim(s) 2-4, 7-9, 12-14 and 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art discloses the vacuum pressure proportional control valve wherein the adjusting unit comprises:  a contact member placed in a part of the cylinder, the part being located on an opposite side to the valve 
Claims 3, 4, 7-9, 12-14 and 17-19 are allowable because they require all the limitations of allowable claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE4023845, US2014/0346385, US2017/0030476, US2019/0247881 and US7357368 discloses valves having a means of limiting a stroke length of the valve closure member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753